Citation Nr: 1760828	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for acne with a noncompensable rating.  

In June 2012, the RO increased the Veteran's initial acne rating to 10 percent throughout the appeal period.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran provided testimony during a videoconference hearing before the undersigned in January 2012.  A transcript is of record.

The appeal has been subject to several Board remands with the most recent occurring in November 2015.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's acne most closely resembled eczema; however, the Veteran's acne was not characterized by constant exudation or itching, extensive lesions, or marked disfigurement.

2.  From August 30, 2002, the Veteran's acne affected less than 40 percent of her face and neck, and she also presented with acne in non-exposed areas.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7828 (2002, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded on multiple occasions to provide a hearing, evaluate additional medical evidence, request a new VA examination, obtain photographs, and request an addendum opinion.  All the Board's remand directives have been fulfilled and the case is ready for adjudication.  The Board acknowledges the representative's October 2016 statement noting that the photographs that were taken during the January 2015 VA examination are inaccessible to the Board.  The photographs from the January 2015 VA examination are now available for the Board to review in VBMS.  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were substantively amended twice.  When regulations are revised during the course of an appeal, the Board is generally required to consider the claim in light of both the former and revised schedular criteria and to apply the regulation more favorable to the Veteran.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application. VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In this instance, the Veteran's initial claim for benefits was received in September 2000.  As the amendments to the rating criteria in 2002 occurred during the pendency of the Veteran's claim, the rating criteria in effect prior to August 2002 are applicable.  The rating criteria in effect after August 2002 are also applicable.  The amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed Reg 54708 (Sept. 23, 2008).  Therefore, the amended regulations effective October 2008 do not apply and the time period after October 2008 will only consider the August 2002 rating criteria.  

Prior to August 30, 2002 (Pre-2002 Criteria)

Under the rating criteria in effect prior to August 30, 2002, (enacted May 22, 1964, and most recently amended October 2, 1978) DC 7800 provides that severe scarring, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles is rated at 30 percent.  A note to DC 7800 provides, "[w]hen in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 30 percent rating under DC 7800 may be increased to 50 percent.  38 C.F.R. § 4.118, DC 7800.  In applying this regulation, the Board observes that the words "mild, "moderate, "and "severe" are not defined specifically in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the pre-2002 criteria, DC 7801 was specific to third degree burn scars, DC 7802 was specific to second degree burn scars, DC 7803 provided a 10 percent rating for scars with repeated ulceration, DC 7804 provided a 10 percent rating for superficial scars that were tender and painful, and DC 7805 provided for the rating of other scars for limitation of function of the affected body part.  38 C.F.R. § 4.118 (2002), DC 7801-7805.

Finally, under the pre-2002 criteria, DC 7806 refers to eczema.  Under Diagnostic Code 7806, a 30 percent rating is assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 7806. 

The Board initially notes that there is no specific rating criteria describing acne during this time period.  Instead, the Board will analyze the Veteran's acne as eczema, which is the disorder that most closely approximates the Veteran's acne.  The Board will also evaluate the Veteran's acne condition as scarring as there is medical evidence indicating that her acne may have caused some scarring.  

In January 2004, the Veteran underwent a VA examination.  The Veteran reported frequent outbreaks of comedones and redness of the face and back.  Upon examination, the examiner observed multiple maculopapules on the face and back.  The examiner concluded that the skin was abnormal with slight maculopapule punctate over her forehead and back due to acne, which were "slightly" disfiguring.  There was no pus formation.  The acne has no impact on her daily activities.

Applying the rating criteria to the Veteran's case, the Board finds that it is unable to award a rating in excess of 10 percent for the time period prior to August 30, 2002.  In order to receive a rating in excess of 10 percent for the diagnostic code for eczema, the Veteran needs to have a skin disorder with constant exudation or itching, extensive lesions, or marked disfigurement.  Per the Veteran's January 2004 VA examination, the Veteran did not demonstrate any of the necessary characteristics.  There is no evidence of discharge and the VA examiner specifically noted that there was no pus formation.  The Veteran had comedones and maculopapules on her forehead and back, but the Board would not consider such lesions that were relegated to two parts of her body as "extensive."  Finally, even if the Board agrees with the examiner that there was slight disfigurement present, there is insufficient evidence to find that there has been "marked" disfigurement from facial acne.  

With regards to the diagnostic codes for scarring, the Board finds that there has not been "severe" disfigurement under DC 7800 for the same reason that the Board finds that there was not "marked" disfigurement.  As DCs 7801 and 7802 refer to third degree burns scars and second degree burns scars, respectively, the Board finds them to be inappropriate.  With no repeated ulceration or tender and painful scarring, DCs 7803 and 7804 are also inappropriate.  Lastly, DC 7805 provides for the rating of other scars for limitation of function of the affected body part, but there is no evidence presented of any limitation of function from the acne.  In fact, the examiner opined that the acne had no impact on her daily activities.  Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted during this time period.

August 30, 2002, to Present (2002 Criteria)

Under the 2002 criteria, DC 7828 refers to acne.  The Board must use the rating criteria for the disorder, and not rate her acne disorder under any other diagnostic codes unless explicitly allowed.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Under DC 7828, a 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  As stated explicitly in the rating criteria, the Veteran alternatively can be rated under disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

DC 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  38 C.F.R. § 4.118, DC 7800. 

Note (1) to DC 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1.

DC 7801 provides a 20 percent rating for scars, other than head, face, or neck scars, that are deep or that cause limited motion and which cover an area exceeding twelve square inches (77 sq. cm).  DC 7802 provides a 10 percent rating for superficial scars other than head, face, or necks scars, the area of which covers 144 square inches (299 sq. cm) or greater.  DC 7803 provides a 10 percent evaluation for superficial unstable scars.  DC 7804 provides a 10 percent rating for superficial painful scars.  DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DCs 7801-7805.

During a January 2008 dermatology appointment, the Veteran exhibited perioral hyperpigmentation.  She was observed to have an unspecified amount of acneiform papules in the perioral area (around the mouth) with hyperpigmented patches.  In a November 2009 follow-up appointment, the dermatologist concluded that the Veteran's acne had improved.  During her January 2012 Board hearing, however, she asserted that her acne on her back had gotten worse and spread.  In an August 2012 statement, she reported that although her acne was originally on her face, it had now spread to her back, sides, groin area, legs, and anus.  

At a VA examination in October 2012, the examiner observed no scars of the head, face, or neck.  The examiner noted that the Veteran had been treated with laser treatments, Retin A, and benzoyl peroxide.  She had also been treated for post-inflammatory hyperpigmentation secondary to healed acne scars.  The examiner observed that the Veteran's acne affected less than 5 percent of her total body area or her exposed skin area.  Her superficial acne affected less than 40 percent of her face and neck.  Photographs confirm the examiner's observations.

The Veteran underwent another VA examination in January 2014.  The examiner observed comedomes that were mild and superficial.  The treatments the Veteran received had improved her skin to the point that almost no acne existed on her face.  The upper back was the one place where there were signs of blackheads and old, small lesions.  She had been treated with tretinoin and hydroquinone for 6 weeks or more, but not constant.  She had also been treated w/ topical corticosteroids for less than 6 weeks.  The examiner concluded that her superficial acne affected less than 40 percent of her face and neck, but it did affect body areas other than her face and neck.  

The Veteran underwent another VA examination in January 2015.  The examiner determined that there was no disfigurement or scarring present.  She had utilized topical corticosteroids for less than 6 weeks.  Her superficial acne was not deep acne.  It affected less than 40 percent of her face and neck and it also affected her back.  The examiner explicitly acknowledged that she reviewed all the medical records available.  Photographs confirm the examiner's observations.

Applying the rating criteria to the Veteran's case, the Board finds that it is unable to award a rating in excess of 10 percent for the time period from August 30, 2002, onward.  As a result of the 2002 amended criteria, there are now specific rating criteria for acne.  As described above, the Board can evaluate acne under its own diagnostic code or under the other diagnostic codes for disfigurement and scarring.  Under DC 7828, the Veteran needs to have deep acne affecting 40 percent or more of the face and neck.  During the Veteran's VA examinations, she exhibited neither deep acne nor acne affecting 40 percent or more of the face and neck.  The Board also finds that a rating for disfigurement or scarring under DC 7800 would also be inappropriate.  There is no evidence of palpable tissue loss or gross distortion/asymmetry of any features.  There is also no demonstration of scarring, abnormal skin texture, missing underlying soft tissue, or induration/inflexibility of the skin.  Even if the Board conceded that the Veteran's skin was hyperpigmented in an area exceeding 6 square inches, that characteristic alone would be insufficient for a rating in excess of 10 percent. 

The other diagnostic codes for scarring are similarly inappropriate.  There is no scarring that causes limited function (DCs 7801, 7805), unstable scars (DC 7803), or painful scars (DC 7804).  Although DC 7802, addressing superficial scarring in locations other than the head, face, and neck, could be applicable to the Veteran, such scarring would only warrant a 10 percent rating.  As the instructions for the acne diagnostic code only permit the Board to assign a rating for acne or disfigurement or scarring, consideration of a separate rating is impermissible.  

The Board also finds that as the Veteran's acne disorder cannot be considered under any other diagnostic codes unless explicitly allowed under, the case law regarding systemic versus topical therapy under DC 7806 is inapplicable.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (reversing Johnson v. McDonald, 27 Vet. App. 497 (2016)).  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted during this time period.

In considering the appropriate disability ratings, the Board has considered the Veteran's statements that her skin disability is worse than the rating she currently receives.  Specifically, the Board acknowledges her statements asserting a worsening in her skin condition.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Neither the Veteran nor their representative has raised any other issues related to this issue on appeal, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for acne is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


